Citation Nr: 0918228	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a total rating due to individual 
unemployability caused by service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 
1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2007, at which time it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to 
service connection for a skin disorder and for a TDIU.  
Thereafter, the case was returned to the Board for further 
appellate action.

In September 2007, during the course of the appeal, the 
Veteran had a hearing before the Veterans Law Judge whose 
signature appears at the end of this decision.


FINDINGS OF FACT

1.  A chronic skin disorder, diagnosed primarily as cysts, 
was first manifested many years after service and is 
unrelated any event in service, including the Veteran's 
claimed exposure to Agent Orange.

2.  The Veteran has a 30 percent disability rating for his 
sole service-connected disability, chondromalacia of the left 
patella.  

3.  The Veteran has more than four years of college education 
and training as a retail sales manager.

4.  The Veteran is licensed by the state of Wisconsin to sell 
insurance and automobiles and to perform pest control.  
CONCLUSIONS OF LAW

1.  The Veteran's skin disorder, diagnosed primarily as 
cysts, is not the result of disease or injury incurred in 
service, nor may it be presumed to be the result of his 
claimed exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  The Veteran's service-connected disorders do not preclude 
him from securing and following a substantially gainful 
occupation consistent with his education and work experience.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for a skin disorder and 
of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In 2002, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application for service connection or for 
a TDIU.  

Following the receipt of his claims, VA notified the Veteran 
of the information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  
VA informed the Veteran of the criteria for service 
connection and for a TDIU.  In particular, VA informed the 
Veteran of the criteria for rating service-connected 
disabilities, and for assigning effective dates should 
service connection be granted.

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claims.  The RO obtained 
his service treatment and personnel records, as well as 
records reflecting his treatment after service.  VA also 
examined the Veteran to determine the nature and etiology of 
any skin disorder found to be present, and to determine the 
extent of impairment due to residuals of his left knee 
disability.  In addition, he presented pertinent evidence and 
testimony at his hearing on appeal before the undersigned 
Veterans Law Judge.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
There is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

The Skin Disorder

The Veteran contends that he has a skin disorder, primarily 
due to his exposure to Agent Orange in service.  Therefore, 
he maintains that service connection for a skin disorder is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal is denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, there must 
be competent evidence of (1) current disability; (2) a 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id. 

Certain disorders, such as chloracne, are presumed to be the 
result of exposure to herbicides, such as Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Veterans who 
served in the Republic of Vietnam are presumed to have had 
such exposure.  3.307(a)(6)(iii).  Veterans who were 
otherwise exposed to such herbicides may also take advantage 
of those presumptive health effects.  However, unlike Vietnam 
veterans, they are required to prove that they were, in fact, 
exposed to herbicides during their military service.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A review of the Veteran's service treatment records discloses 
that in April 1970, he was treated for a small pustule in the 
pubic region.  In September 1971, he was treated for a seven 
month history of a possible fungal infection of the shoulders 
and elbows.  In April 1972, he was treated for itching and 
flakiness of the feet, and the following month, he was 
treated for a fungus-like rash on both feet.  

In May 1976, VA treated the Veteran for athlete's foot on the 
left; and in April 1978, the Veteran's fiancé attested to 
fact that for the three years she had known Veteran, he had 
had a rash on both feet.  She stated that the skin peeled and 
bled.  

In light of the foregoing, VA examined the Veteran to 
determine the nature and etiology of any skin disorder found 
to be present.  However, following a VA dermatologic 
examination in June 1978, the examiner stated that there were 
no dermatologic abnormalities of the Veteran's feet or hands.  
Since June 1978, the Veteran has been treated by VA for 
various skin disorders, primarily diagnosed as cysts.  
Despite such treatment, none of the VA health care providers 
have reported a nexus between any those disorders and the 
Veteran's period of service.  Rather, the only reports that 
the Veteran's skin disorder was related to service came from 
the Veteran.  

As a layman, however, the Veteran is only qualified to report 
on matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, may not 
be considered competent evidence of nexus between his current 
skin disorder and service.  

During his September 2007 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that during 
service, he had contracted a fungal infection of the elbows 
and shoulder.  He stated that after service he treated 
himself for various skin disabilities with over-the-counter 
medications.  He characterized the disability which affected 
his feet as jungle rot.  He also noted a separate skin 
disorder on his face, which his latest doctor had reportedly 
said was chloracne.  He stated that such disability was the 
result of his service in the Republic of Vietnam from 
approximately December 1970 to May 1971.  In light of the 
potential nexus between the Veteran's skin disorder and 
service, VA again examined the Veteran to determine the 
nature and etiology of any skin disorder found to be present.  

During the February 2009 examination, the Veteran had several 
post-inflammatory macules on his cheeks, as well as comedomes 
and hyperpigmentation.  There were also a few cystic nodules 
on his upper back.  The examiner found the Veteran's lesions 
to be consistent with acne and concluded that it was at least 
as likely as not related to his exposure to Agent Orange in 
Vietnam.  However, the examiner provided no rationale for the 
opinion; and, therefore, it is of limited, if any, probative 
weight in providing a nexus between the Veteran's skin 
disorder and service.  Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Not only is there no rationale for the 
examiner's opinion, it is based on facts provided by the 
Veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the Veteran that formed the basis for the 
opinion.  Accordingly, the Board will reject the opinion.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In assessing the Veteran's assertion that his skin disorder 
resulted from Agent Orange exposure during his stay in 
Vietnam, the Board finds a number of inconsistencies which 
tend to impugn his credibility.  For example, during his 
hearing before the undersigned Veterans Law Judge, the 
Veteran reported that he had been in Vietnam from December 
1970 to May 1971.  However, his service treatment records, 
dated in July 1971, show that he reported having been in 
Vietnam for two months approximately sixty days earlier.  
That would indicate that the claimed Vietnam service occurred 
from April to May 1971.  Thus, the Board finds that the 
available service treatment records referencing "Vietnam 
service" are in conflict with the dates and length of 
service in Vietnam now reported by the Veteran.  

With respect to the claimed Vietnam service, the Veteran also 
testified that in December 1970, he had injured his left knee 
in Vietnam when a land mine exploded.  Although he reported 
receiving the Purple Heart for his wounds and a document 
signed by then-President Nixon thanking him for his service 
in Vietnam, his personnel records show no such award.  In 
this regard, he reported that he had given documents 
associated with his Vietnam service to his grandmother but 
had been unable to find them after she passed away.  

The record does show that the Veteran received a medical 
discharge from service due to left knee disability.  However, 
during a medical evaluation board, the relevant diagnosis was 
chondromalacia of the patella associated with intermittent 
subluxation of the patella, moderately severe.  It was 
reportedly the result of a stress fracture sustained in boot 
camp.  There was no competent evidence of any other 
associated trauma, let alone injuries sustained in a land 
mine explosion.  

In addition to the foregoing inconsistencies, the record is 
negative for any objective evidence to substantiate the 
claimed Vietnam service.  For example, his service personnel 
records show no awards or decorations associated, 
specifically, with such service.  Not only are his service 
personnel records completely negative, his unit's records are 
also negative for any evidence that it was in Vietnam during 
the time period indicated.  In this regard, the Board notes 
that VA has made extensive efforts to develop the record 
through official sources; however, those efforts have 
consistently met with negative results.  

In light of the foregoing, and despite his contentions to the 
contrary, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran ever had 
service in the Republic of Vietnam.  Absent credible evidence 
of Vietnam service, the Veteran does not enjoy the benefit of 
a presumption of exposure to Agent Orange, as do Vietnam 
veterans. 38 C.F.R. § 3.307(a)(6)(iii).  While the Veteran 
may still show that he was exposed to Agent Orange in 
service, there is no competent, credible evidence on file to 
substantiate such exposure.  Therefore, there is no basis to 
conclude that his current skin disorder is in any way related 
to the claimed exposure.  Accordingly, service connection for 
skin disability, claimed as a residual of Agent Orange 
exposure, is not warranted.  

Since the preponderance of the evidence is against a finding 
of a nexus between the Veteran's skin disorder and service, 
the Veteran cannot meet the criteria for service connection.  
Accordingly, the appeal is denied.  In arriving at this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 

The TDIU

The Veteran contends that he is unemployable due to service-
connected disability.  Therefore, he maintains that a TDIU is 
warranted.  Again, however, the preponderance of the evidence 
is against the claim.  Accordingly, that portion of the 
appeal is also denied.  

VA regulations establish criteria for an award of total 
rating based on unemployability due to service-connected 
disability.  When the Veteran's schedular rating is less than 
total (for a single disability or combination of 
disabilities), a total rating may nonetheless be assigned.  
If there is only one service-connected disability, that 
disability must be rated at 60 percent or more.  When there 
are two or more disabilities, at least one disability must be 
ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent 
or more, and the disabled person must be unable to secure or 
follow a substantially gainful occupation.  38 C.F.R. § 
4.16(a). 

Substantially gainful employment is more than marginal and 
permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The simple fact that a 
Veteran is currently unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Such a 
determination is made without regard to advancing age.  
38 C.F.R. § 4.19.

Currently, the Veteran has a 30 percent disability rating for 
sole service-connected disability, chondromalacia of the left 
patella.  Thus, he does not meet the foregoing rating 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  
Nevertheless, if the evidence shows that he is unemployable 
due to his service-connected left knee disability he may 
still be eligible for a TDIU on an extrasachedular basis.  
38 C.F.R. § 4.16(b).  

A veteran may be considered to be unemployable upon 
termination of employment which was provided on account of 
disability, or in which special consideration was given on 
account of the same, when it is satisfactorily shown that he 
or she is unable to secure further employment.  38 C.F.R. 
§ 4.18.  Such cases are referred to the Director of the VA 
Compensation and Pension service for extraschedular 
consideration.  38 C.F.R. § 4.16(b).

In his claim, received in January 2002, the Veteran reported 
that he had more than four years of college education, as 
well as training as a retail sales manager.  He also reported 
that he had last worked full-time in January 2001 and that he 
had been licensed by the state of Wisconsin to sell insurance 
and automobiles and to perform pest control.  

In February 2003, the Veteran was awarded Social Security 
Disability benefits.  However, they were based on his 
impairment from psychiatric disabilities, characterized as 
posttraumatic stress disorder and a depressive disorder, not 
otherwise specified.  There was no evidence that his service-
connected left knee disability contributed to that award.  

During his hearing before the undersigned Veterans Law Judge, 
the Veteran testified that his service-connected left knee 
disability interfered with his ability to work, because he 
could not stand for prolonged periods of time.  He also 
testified that his skin disorder contributed to his 
unemployability, because it made it difficult for him to meet 
the public.  As noted above, however, service connection has 
not been established for a skin disorder.  Therefore, it is 
of no force or effect in deciding the Veteran's TDIU claim.  

In any event, despite the extensive records and reports on 
file, there is no competent evidence that the Veteran is 
unemployable as a result of his service-connected left knee 
disability.  Indeed, there is no competent evidence that he 
was terminated or that he was given special consideration, as 
a result of that disability.  Moreover, during his hearing on 
appeal, the Veteran acknowledged that if it were not for his 
non-service-connected psychiatric disabilities, he could 
probably work.  Therefore, the Board finds the preponderance 
of the evidence is against his claim that he is unemployable 
as a result of his service-connected left knee disability.  
Absent such evidence, he cannot meet the criteria for 
consideration of a TDIU on an extraschedular basis.  
38 C.F.R. § 4.16(b).  

In light of the foregoing, the Veteran does not meet the 
criteria for a TDIU, and does he meet the criteria for 
consideration on an extraschedular basis.  38 C.F.R. 
§ 4.16(a)-(b).  Accordingly, the claim of entitlement to a 
TDIU is denied.

ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to TDIU is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


